Citation Nr: 0327742	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to August 
1970, from September 1970 to August 1976, and from June 1978 
to August 1989.  

This appeal arises from a October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims of 
service connection for right ear hearing loss and tinnitus.  


REMAND

Pursuant to he veteran's claim for service connection for 
hearing loss of the right war and tinnitus, he was afforded 
VA clinical and audiological examinations in June 2001.  The 
VA audiologist noted in her report that "No hearing 
threshold determination can be made because of gross 
inconsistency of patient test responses."  As no hearing 
threshold determinations could be made the evaluation is 
inadequate for VA purposes.  

While the Board will afford the veteran another opportunity 
to complete the examinations necessary to adjudicate his 
appeal, he is advised that a claimant, in pursuing his 
appeal, has some responsibility to cooperate in the 
development of all facts pertinent to his claims, and the 
duty to assist is not a "one-way street" as observed in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Although VA does have 
a duty to assist the veteran (appellant) in the development 
of his claim, that duty is not limitless.  

The veteran is also advised that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, certain action will be taken 
depending upon the type of claim at issue.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655(a) 
(2003).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2003).  (Emphasis 
added.) 

The RO should note that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
Accordingly, the veteran must be provided with the proper 
time limitation for submitting evidence in support of his 
claims (one year) found in 38 U.S.C.A. § 5103(b)(1).  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must also assure compliance 
with the requirements of the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) 
and its implementing regulations.  The 
RO's attention is directed to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must also be notified that he 
has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who have evaluated or treated 
the veteran for hearing loss and tinnitus 
since his separation from the service.  
After securing the necessary release, the 
RO should obtain these records.

3.  The veteran should be afforded VA ear 
and audiological examinations to 
determine if he currently has a right ear 
hearing loss and tinnitus related to his 
military service.  The claims folder 
should be made available to the examiner 
for review before the examinations; the 
clinician should indicate in the 
examination report that a review of the 
relevant medical evidence in the file was 
accomplished.  Following such a review, 
the clinical evaluation, the audiological 
examination, and any tests that are 
deemed necessary, the examiner is asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any right ear hearing loss or 
tinnitus that may be present began during 
or is causally related to any incident of 
active service, to include noise 
exposure.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for a right ear 
hearing loss and tinnitus, to include 
consideration of all evidence obtained 
since its Statement of the Case (SOC) was 
issued in March 2002.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided with an 
appropriate supplemental statement of the 
case (SSOC), which contains a summary of 
the evidence received since the March 
2002 SOC, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
need take no action unless otherwise notified.
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




